Citation Nr: 1542245	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 9, 2008, for the grant of an increased 40 percent rating for lumbosacral spine spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that increased the rating for the Veteran's service-connected lumbosacral spine spondylolisthesis to 40 percent, effective June 16, 2009, and granted service connection for sciatica of the bilateral lower extremities, each separately rated 10 percent disabling, effective April 9, 2008.  An interim February 2011 rating decision granted an earlier effective date of April 9, 2008, for the increased 40 percent rating for the service-connected lumbosacral spine spondylolisthesis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to an effective date earlier than April 9, 2008, for the grant of an increased 40 percent rating for lumbosacral spine spondylolisthesis.  In his April 2008 claim for increase, the Veteran indicated he received treatment for his back from a VA clinic in Las Vegas, Nevada, for approximately 20 years.  He indicated he continued to receive VA medical care in Las Vegas in an April 2009 statement.  In a May 2009 letter, the RO indicated the VA medical facility in Las Vegas had no record of the Veteran receiving ongoing treatment there, but noted records of treatment from earlier than the year 2000 may not appear in the database that was searched.  As VA treatment records from prior to the year 2000 could contain pertinent information, and VA records are constructively of record, a remand to obtain such outstanding records is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records relating to care for his back, to include from prior to 2000, that have not been associated with the record, including records from the VA Southern Nevada Healthcare System.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an effective date earlier than April 9, 2008, for the grant of an increased 40 percent rating for lumbosacral spine spondylolisthesis.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




